Citation Nr: 0205710	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  91-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for impaired vision of 
the left eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By a 
June 1990 rating decision, the RO denied service connection 
for hypertension.  In a December 1997 rating decision, the RO 
denied a rating in excess of 30 percent for the veteran's 
service-connected impaired vision of the left eye.

The veteran provided testimony at a personal hearing before 
personnel at the RO in November 1990, a transcript of which 
is of record.

This matter has previously been before the Board on several 
occasions.  By an October 1991 decision, the Board denied 
service connection for hypertension, among other things.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  By a June 1993 Memorandum Decision, the 
Court vacated the October 1991 Board decision, and remanded 
the matter back to the Board.  Thereafter, the Board remanded 
the hypertension claim for additional development in October 
1993, May 1996, and March 1997.  By a September 1997 
decision, the Board denied service connection for 
hypertension.  However, in April 2000, the Board vacated the 
September 1997 decision.  The Board determined at that time 
that additional evidence submitted by the veteran and 
received by the RO in May 1997 was not forwarded to the Board 
until August 1997, and the evidence was not associated with 
the claims file at the time of the Board decision one month 
later.  In a subsequent May 2000 decision, the Board denied 
service connection for hypertension, and the veteran's 
increased rating claim for his left eye.  The veteran 
appealed this decision to the Court.  By an August 2001 
Order, the Court vacated and remanded the May 2000 Board 
decision for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).

As an additional matter, the Board notes that the veteran's 
attorney, in a February 2002 statement, raised the issue of 
entitlement to a total rating based upon individual 
unemployability (TDIU) should his hypertension claim be 
granted.  In addition, the attorney raised the issue of 
entitlement to an extraschedular rating for the left eye 
disorder.  The Board notes that 38 C.F.R. § 3.321(b)(1) 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  As the RO has not addressed either the 
issues of TDIU or entitlement to an extraschedular rating for 
the left eye disorder under 38 C.F.R. § 3.321(b)(1), these 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's service medical records are unavailable.

3.  The evidence on file tends to show that the veteran's 
hypertension was incurred during active service.

4.  The medical evidence shows that the veteran's service-
connected left eye disorder is manifest by no light 
perception in the left eye.  However, his nonservice-
connected right eye is not manifested by blindness as defined 
by the applicable VA regulation.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's left eye disorder are not met.  38 U.S.C.A. §§ 
1155, 1160, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.383, 4.79, 4.80, 4.83a, 4.84, 4.84a, Diagnostic 
Codes 6028, 6070 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  Specifically, on 
November 9, 2000, the VCAA became law.  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  The May 2000 Board 
decision noted that, under the law in effect at that time, 
both the hypertension and left eye claims were well-grounded 
which required VA to assist the veteran in the development of 
these claims, and that the duty to assist had been fulfilled.  
Further, the veteran was accorded examinations in relation to 
both claims, and has not indicated that his left eye disorder 
has increased in severity since the last examination.  Also, 
the record reflects that the veteran was advised of the 
evidence necessary to substantiate both claims, including the 
criteria for a higher disability rating for his left eye 
claim, by various documents promulgated by both the RO and 
the Board such as the May 2000 decision.  Moreover, a 
thorough review of the records reflects that the veteran has 
not identified any pertinent evidence that has not been 
obtained or requested by the RO.  In addition, the veteran's 
attorney was provided with the opportunity to present 
additional evidence and argument in support of the veteran's 
claims following the August 2001 Court Order, and the 
attorney did so.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

Although the RO has not had the opportunity to consider the 
veteran's claims under the VCAA, the Board has found that 
VA's duties under the VCAA have been fulfilled.  Further, the 
RO considered all of the relevant evidence of record and all 
of the applicable law and regulations when it adjudicated the 
case below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As an additional matter, the Board notes that the veteran's 
service medical records are not available.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

I.  Hypertension

Background.  The veteran served on active duty from May 1942 
to November 1945.  However, there are no available service 
medical records and no medical records for a number of years 
after service.  The medical evidence on file covers a period 
from 1963 to 2002, but it does indicate treatment for high 
blood pressure/hypertension throughout that period.

Medical records from May 1963 indicate that the veteran's 
blood pressure in May 1963 was 135/90.  

Private medical records from July 1978 indicate that the 
veteran gave a history of slight hypertension. 

Medical records from January 1984 revealed that 
roentgenographically the chest was normal, the heart was 
normal in size and shape, and the lung fields were clear.  

A medical report for insurance purposes dated in January 1986 
revealed that the veteran gave a 25 year history of 
hypertension.

Medical records from February 1989 reflect that the veteran's 
blood pressure was 142/95, and 140/90.  Diagnoses included 
essential hypertension and stable hypertension.  Further, a 
past medical history of hypertension since 1943 was reported.  
Additional medical records from that same month reflect that 
the veteran had a history of hypertension for which he was 
taking medication.

At the November 1990 hearing, the veteran testified that he 
did not have high blood pressure upon enlistment into 
service.  He testified that he was first told upon 
examination in July 1943 that he had elevated blood pressure, 
and that thereafter throughout service it was subsequently 
mentioned that he had a history of hypertension.  Further, he 
testified that he first sought treatment for hypertension not 
more than 2 months after service, from Dr. C, who treated him 
for approximately the next 30 years, during which time he was 
on medication for hypertension.  He testified that from 
approximately 1975 to the present time he was treated by Dr. 
M.  The veteran also mentioned that he had undergone surgery 
at the Grace Hospital in 1963.

In June 1995, the RO sent correspondence to several treatment 
sources requesting the veteran's medical records showing 
treatment for hypertension.  The RO received medical records 
from Bon Secours Hospital dated in February 1984, at which 
time it was noted that the veteran had a long history of 
hypertension which was controlled.  Blood pressure taken at 
that time was 125/80.  Private medical records of Dr. S 
showed that he treated the veteran for hypertension in 1991 
and 1992.  Additionally, records from the Grace Family 
Practice Center dated from 1992 to 1995, reflect that the 
veteran's blood pressure was monitored during that time and 
that some diastolic readings in excess of 100 were shown.

In a written statement dated in June 1995, Dr. M indicated 
that the veteran had been a patient of his since June 1978 
and had previously been a patient of Dr. C's.  Dr. M stated 
that a review of Dr. C's notes revealed that the veteran's 
blood pressure was 170/100 in July 1965.

A report of LSG, M.D., dated in July 1992, reflects that a 50 
year history of hypertension was reported. Records from Grace 
Hospital showed that the veteran was treated in October 1995 
for chest pains, and that his blood pressure at that time was 
183/81.  A 50 year history of hypertension was also noted in 
a medical report of BLL, M.D., dated in November 1995.  In 
January 1996, a medical statement was submitted by Dr. M 
indicating that the veteran's blood pressure as of July 1996 
was 189/107, and that he was on medication for treatment of 
hypertension.

In response to the May 1996 remand, a VA examination was 
conducted in August 1996 by the Chief of the Section of 
Cardiology at the VA Medical Center (VAMC), who noted that 
the veteran's service medical records were missing.  At this 
examination, the veteran reported that in 1943 he saw a 
physician and that at that time his blood pressure was 150-
155/95.  Upon discharge in 1945, he recalled that his blood 
pressure was 155-170/90.  The veteran further indicated that, 
one or two months following service, he was treated by Dr. C, 
and that his blood pressure at that time was 170/90-95.  He 
was subsequently treated for the next 20-25 years with 
Reserpine, during which time his systolic pressure ranged 
from 150-180.  He also indicated that for the past 5-6 years 
he had occasional chest pain and was hospitalized for a 
severe episode of chest pain in October 1995.  Blood pressure 
of the right arm while sitting was 220/96, 216/90, 216/90, 
and was 216/90 in the left arm while sitting.  The Chief of 
Cardiology noted that the earliest documented blood pressure 
reading was shown in the 1965 records of Dr. C, which 
included a reading of 170/100.

The Chief of Cardiology wrote that the veteran's reports of 
elevated blood pressure during service seemed truthful and 
that, following service, hypertension was clearly documented 
from 1963 or 1965.  He indicated that, upon examination, 
there were clear findings of peripheral vascular disease, but 
no renal or cardiac dysfunction in spite of a long history of 
poorly controlled hypertension.  He opined that, in the 
absence of records, it was simply a matter of the veteran's 
"recall of his blood pressures (and your judgment) about 
whether service connection is established for hypertension."  
The Chief of Cardiology concluded that there seemed to be no 
worsening of the blood pressure due to being in service.  He 
indicated that the present symptoms were due to a combination 
of hypertension, age and hypercholesterolemia.

In a May 1997 statement, the veteran asserted that in July 
1943, during service, his blood pressure was at a level of 
"about" 170/90; soon after service separation, either in 
December 1945 or January 1946, he had a blood pressure 
reading of "about the same," 170/95; his blood pressure 
levels had been at high levels between 170-200/90-100 since 
1943 in service; he was prescribed hypertensive medication by 
Dr. C within a month or two after his November 1945 discharge 
from service; and his blood pressure had been "at high 
levels" between 170-200 systolic and 90-100 diastolic "for 
the past 54 years since noted in North Africa while in 
service in 1943."  The veteran also asserted that Drs. M, S, 
G, and L, as well as Grace Hospital, all had records 
indicating that his hypertension originated in 1943 while in 
service and that he was prescribed hypertension medication 
within a month or two after his November 1945 discharge from 
service.

A VA Form 21-4142, submitted by the veteran in May 1997 
reflects his reporting of medical treatment, including that 
he had been treated by Dr. C (deceased) from 1946 to 1977 for 
general medical care and hypertension.  In a December 1997 
statement, the veteran reported that from service separation 
in late 1945 until 1978, he had been a patient of Dr. C, and 
that Dr. C had prescribed hypertension medication beginning 
in January 1946.

Following the Court's August 2001 Order, the Board sent 
correspondence to the veteran's attorney inviting him to 
present additional argument and evidence in support of the 
veteran's claims.  Thereafter, the veteran's attorney 
submitted a private medical statement from WEJ, M.D., dated 
in February 2002, accompanied by a copy of Dr. WEJ's 
curriculum vitae.  In the February 2002 statement, Dr. WEJ 
stated that he had thoroughly reviewed the veteran's VA 
files, who he noted had served on active duty from May 1942 
to November 1945.  Dr. WEJ also noted that the veteran 
reported that in July 1943, during a service physical 
examination, he was told that he had hypertension and that 
two months after leaving the service he began treatment for 
his high blood pressure with Dr. C, who continued treatment 
for 30 years.  It was noted that the veteran also gave 
detailed accounts of Drs. M, S, G, and others who had records 
indicating that the veteran was prescribed hypertension 
medicine within two months of discharge from the service in 
November 1945.

Dr. WEJ stated that hypertension was an elevation of blood 
pressure above 140/90 mmHg.  Further, it was stated that the 
cause of this disorder was for the most part unknown and was 
called essential hypertension in the medical community.  It 
was noted that it could begin early in adult life and not 
show signs of symptoms until decades later in the form of 
heart attack, stroke, kidney failure and heart failure (among 
others).  Dr. WEJ opined that it seemed very reasonable that 
the veteran could recollect events that took place 55 years 
ago, such as seeing a physician and being told that he had an 
ailment, i.e. hypertension.  It also seemed credible to Dr. 
WEJ that the veteran remembered taking medicine for high 
blood pressure, especially if he had been a relatively 
healthy person prior and never had to take prescription 
medicine.  Whether or not the veteran could accurately recall 
his actual numeric blood pressure after 55 years seemed to 
Dr. WEJ to be ridiculous speculation, and suffice it to say 
that the veteran recalled being told he had hypertension and 
was given prescription medicine for it within one or two 
months of leaving the service.  In closing, Dr. WEJ 
emphasized that it was his opinion that the veteran's 
hypertension began during his active military service and had 
continued up to the present.

Also submitted in February 2002, was a statement from the 
veteran's attorney contending that Dr. WEJ's statement 
warranted a grant of service connection for hypertension.  
The attorney stated that the opinion was based on a thorough 
review of the veteran's VA claims file; it provided an 
unequivocal competent medical opinion that the veteran's 
hypertension began during active service and had continued to 
the present; it was the most recent, most thought, and 
therefore most relevant medical opinion in this case; and was 
directly supported by the medical evidence of record, 
including the opinion of the VA Chief of Cardiology.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diagnostic Code 7101 provides that a 10 percent rating is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) manifested by: diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Note 1 to 
Diagnostic Code 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104.


Analysis.  In the instant case, the Board finds that the 
evidence on file tends to show that the veteran's 
hypertension was incurred during his active service.

As an initial matter, the Board reiterates that the veteran's 
service medical records are unavailable, though no fault of 
the veteran.  Further, there is no post-service medical 
evidence on file until 1963, which is many years after the 
veteran's discharge from service.  Accordingly, there is 
clearly no competent medical evidence that the veteran had 
blood pressure readings indicating hypertension was present 
to a compensable degree either during service or within the 
first post-service year.  Thus, he is not entitled to a grant 
of service connection on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The veteran maintains that he was informed at a 1943 service 
examination that he had high blood pressure/hypertension, and 
that within a couple of months after his discharge he began 
to receive medical treatment for his hypertension, and that 
he has continued to receive treatment ever since.  He has 
also reported specific blood pressure readings from this 
period.  Further, various medical records on file note that 
the veteran reported a history of hypertension dating back to 
his period of active service, including medical records dated 
in February 1989, July 1992, October 1995, and the August 
1996 VA medical examination.  However, a medical report for 
insurance purposes dated in January 1986 revealed that the 
veteran gave only a 25 year history of hypertension, which 
would date the history of hypertension to only about 1961.  
Moreover, it appears unlikely that the veteran could recall 
exact blood pressure readings dating back more than 50 years 
to the 1940s.  The Board also notes that the blood pressure 
readings reported by the veteran have varied over the years.  
In addition, the Court has held that a lay person's account 
of what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Nevertheless, the Board notes that there is no evidence on 
file which explicitly refutes the veteran's account of being 
treated for high blood pressure/hypertension during and 
shortly after his discharge from service.  The record does 
reflect that he received treatment from a Dr. C, who noted 
high blood pressure.  Further, both the Chief of Cardiology 
at the August 1996 VA medical examination, and Dr. WEJ, found 
the veteran to be credible.  

The only competent medical opinions to address the etiology 
of the veteran's hypertension are those of the Chief of 
Cardiology at the August 1996 VA medical examination, and the 
February 2002 statement from Dr. WEJ.  As noted above, the 
Chief of Cardiology concluded that there seemed to be no 
worsening of the blood pressure due to being in service, and 
indicated that the veteran's present symptoms were due to a 
combination of hypertension, age and hypercholesterolemia.  
However, the Chief of Cardiology also stated that the 
veteran's reports of elevated blood pressure during service 
seemed truthful and that, following service, hypertension was 
clearly documented from 1963 or 1965.  He also opined that, 
in the absence of records, it was simply a matter of the 
veteran's "recall of his blood pressures (and your judgment) 
about whether service connection is established for 
hypertension."  Moreover, Dr. WEJ unequivocally stated that 
it was his opinion that the veteran's hypertension began 
during his active military service and had continued up to 
the present.  Dr. WEJ noted that he had reviewed all of the 
veteran's VA records in conjunction with his opinion, and 
provided a rationale in support of his opinion.  No competent 
medical evidence is on file which explicitly refutes Dr. 
WEJ's opinion.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for his hypertension.


II.  Left Eye

Background.  Service connection was granted for a left eye 
disorder by a January 1996 rating decision.  A 30 percent 
disability rating was assigned, with special monthly 
compensation, effective April 5, 1990.  The veteran did not 
enter a Notice of Disagreement with that decision. 

In September 1997, the veteran filed a claim for increased 
rating for impaired vision, contending that his nonservice-
connected right eye was seriously impaired, with vision of 
20/400.

The evidence reflects that the veteran was struck in the left 
side of the face and eye with a rifle, later reported to have 
been a gunshot wound to the left eye in 1942.  In January 
1984, he underwent left eye surgery for cataract removal, 
with residual loss of vision in the left eye.  Thereafter, in 
February 1984, he underwent a vitrectomy and scleral buckle 
of the left eye.  Subsequent records from May 1990 reflect 
that the left eye was pseudophakic with detached retina, 
while corrected vision in the right eye was 20/40.

At a May 1995 VA examination, the veteran's left eye was 
found to have no light perception.  His right eye uncorrected 
visual acuity was measured as 2200 at distance and 2100 near, 
with best corrected visual acuity the same.  Diagnosis was 
legal blindness, with the right eye having a decrease in 
vision secondary to cataract.  Further, the examiner 
indicated that, if the cataract were removed, the veteran 
would see much better in the right eye, and would not be 
legally blind in the right eye.

In separate letters dated in September 1997, three private 
physicians, GB, M.D.; HW, M.D.; and FJ, M.D., wrote that the 
veteran's vision in the right eye was 20/400, and that the 
veteran was legally blind.  Dr. W indicated the legally blind 
definition was according to Internal Revenue Service and 
Social Security Administration criteria.  Further, Dr. B 
stated that the veteran had bare hand motion perception in 
the left eye.  Similarly, Dr. W noted hand movements in the 
left eye.

A December 1997 VA examination of the eyes revealed that the 
veteran's right eye visual acuity was: finger counting at six 
feet; 20/80 near vision and 20/400 at a distance; with 20 
degrees of field right eye.  The right eye was found to have 
a dense nuclear sclerotic grade III cataract and a grade II 
posterior capsular cataract.  There was no left eye light 
perception.  Diagnosis was that the left eye was legally 
blind, with no light perception; the right eye was legally 
blind due to a dense cataract; with blepharitis of both eyes.  
Further, the examiner indicated that, if the veteran had the 
cataract taken out of the right eye, he would not be legally 
blind and would probably have fairly good vision.

Following the Court's August 2001 Order, the veteran's 
attorney submitted duplicate copies of the September 1997 
statements from Drs. B, W, and FJ, and noted that they 
indicated the veteran was blind.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In rating visual impairment, generally, the rating will be 
based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75.  The percentage 
rating will be found from table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  However, the combined rating for the same eye 
should not exceed the rating for the total loss of vision of 
that eye, unless there is an enucleation (removal/anatomical 
loss of) or a serious cosmetic defect added to the total loss 
of vision.  38 C.F.R. § 4.80.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1).  
For the purpose of VA disability compensation, blindness is 
defined as: having only light perception; the inability to 
recognize test letters at 1 foot, when further examination 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet; visual 
acuity of 5/200 or less; or reduction in the visual field to 
5 degrees of concentric contraction.  38 C.F.R. § 4.79.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his left eye disorder.

The medical evidence on file clearly shows that the veteran 
has no light perception in his service-connected left eye.  
However, under VA regulations, when only one eye's disability 
is service-connected, the maximum evaluation for total loss 
of vision of that eye is 30 percent, unless there is 
enucleation of one eye, serious cosmetic defect (38 C.F.R. 
§ 4.80), or blindness of both eyes (38 C.F.R. § 3.383).  
After a thorough review of the competent medical evidence on 
file, the Board finds no evidence of enucleation of the left 
eye, nor serious cosmetic defect.

With respect to blindness in both eyes, the Board 
acknowledges that both the VA and private medical examiners 
have described the veteran as "legally blind."  However, 
the criteria for "legal blindness" is not the same as 
blindness for VA purposes.  VA regulations define blindness 
as having only light perception; the inability to recognize 
test letters at 1 foot, when further examination reveals that 
perception of objects, hand movements, or counting fingers 
cannot be accomplished at 3 feet; visual acuity of 5/200 or 
less; or reduction in the visual field to 5 degrees of 
concentric contraction.  38 C.F.R. § 4.79.  As mentioned 
above, all of the September 1997 private medical statements 
note that the veteran's right eye visual acuity was 20/400.  
Further, the December 1997 VA examination reflects that the 
veteran's right eye visual acuity was: finger counting at six 
feet; 20/80 near vision and 20/400 at a distance; with 20 
degrees of field right eye.  Moreover, in regard to Dr. W's 
statement, the Board notes that the rating criteria used by 
the Social Security Administration or the Internal Revenue 
Service, while pertinent to the adjudication of a claim for 
VA benefits, are not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, the Board concludes that 
the veteran's nonservice-connected right eye is not manifest 
by "blindness" as defined by VA regulations.

Inasmuch as the veteran is not blind in the right eye for VA 
purposes, the Board must consider this eye to be normal 
(20/40 or better) when evaluating the service-connected left 
eye, even though the medical evidence clearly shows that the 
right eye visual acuity is actually 20/400.  See 38 U.S.C.A. 
§ 1160(a)(1); 38 C.F.R. §§ 3.383, 4.80; see also Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  VA regulations prohibit 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating.  38 C.F.R. § 4.14.  

Blindness in one eye, having only light perception, with the 
other eye having vision of 20/40, warrants no more than the 
current rating of 30 percent.  38 C.F.R. § 4.84a, Diagnostic 
Code 6070.  

In summary, the essence of the veteran's claim for increased 
compensation is that his nonservice-connected right eye 
disorder has increased in severity.  He does not contend, and 
the evidence does not reflect, an increase in the service-
connected left eye disability.  However, the January 1996 
rating decision assigned a 30 percent rating based upon "no 
light perception" of the left eye, or blindness, and that is 
what the medical evidence shows is the current manifestation 
of his left eye disorder.  A rating in excess of 30 percent 
is not warranted, as 30 percent is the rating provided for 
total loss of vision of that eye, and there is no evidence of 
enucleation of the left eye or a serious cosmetic defect in 
addition to the total loss of vision.  38 C.F.R. 
§ 4.80.  Further, the veteran does not have blindness in the 
nonservice-connected right eye as defined by VA regulations.  
38 C.F.R. §§ 3.383, 4.79.  In short, the required 
manifestations for a rating in excess of 30 percent are not 
present.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 30 percent for his left 
eye disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to an increased rating for impaired vision of the 
left eye, currently evaluated as 30 percent disabling, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

